 


109 HR 2101 IH: To amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to develop and implement the READICall emergency alert system.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2101 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Meek of Florida (for himself, Mrs. McCarthy, Ms. Loretta Sanchez of California, Mr. Ford, Mr. DeFazio, Mr. Gonzalez, Ms. Slaughter, Ms. Norton, Ms. Jackson-Lee of Texas, Mr. Towns, Ms. Corrine Brown of Florida, Mrs. Lowey, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to develop and implement the READICall emergency alert system. 
 
 
1.READICall emergency alert System 
(a)In generalTitle V of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 311 et seq.) is amended by adding at the end the following: 
 
510.READICall emergency alert System 
(a)In generalAs soon as is practicable, but not later than 1 year after the date of the enactment of this section, the Secretary, working in coordination with appropriate Federal agencies, State, and local domestic security agencies, and national private sector networks and infrastructure, shall develop and implement an emergency telephonic alert notification system which shall be known as the Responsive Emergency Alert and Dissemination of Information Call System or READICall System. 
(b)FunctionsThe System shall be designed— 
(1)to alert persons in the United States of imminent or current hazardous events caused by an act of terrorism, any other man-made disaster, any natural disaster, or any combination of the foregoing; and 
(2)to provide information to individuals regarding appropriate measures that may be undertaken to alleviate or minimize threats to their safety and welfare posed by such events. 
(c)Coordination and collaborationIn implementing this section, the Secretary shall— 
(1)to the maximum extent possible, make use of national private sector networks, technology, personnel, and infrastructure to develop and implement the System; 
(2)develop coordinated infrastructure for the System, in collaboration with the Assistant Secretary of Commerce for Communications and Information, the national telecommunications and teleservices industries, and other Federal, State, and local governmental agencies as may be necessary, that— 
(A)uses the full range of available telecomunications technology; and 
(B)will be able to— 
(i)provide immediate notification and warning upon approval by the Secretary, via telephone to all telephone subscribers within the United States and its territories in the event of an act of terrorism, any other man-made disaster, any natural disaster, or any combination of the foregoing; 
(ii)target specific regions, communities, neighborhoods, or locations of emergent local crises and provide notification and warning to just the affected areas if appropriate; 
(iii)to the extent possible, provide for a distinct ring so that telephone subscribers are immediately aware of the emergency nature of the call; and 
(iv)disseminate necessary information to a telephone subscriber related to the emergency situation and appropriate courses of action to take; and 
(3)in developing the System, undertake a collaborative effort between the Department and other Federal agencies, State, and local domestic security agencies, and organizations of first responders, so that— 
(A)the System will allow for necessary interoperability between different sources of terrorist threat information; 
(B)the System will allow for the immediate dissemination of information both laterally and horizontally, such that information can be provided from all levels of governmental sources; and 
(C)appropriate standards, protocols, procedures, and terminology are determined to minimize inconsistencies and miscommunication with intelligence information, including appropriate definitions for situations that would constitute a threat for which the System would be used. 
(d)AuthoritiesThe Secretary may conduct research and pilot programs as may be necessary to determine and improve the effectiveness of the System. 
(e)Reports to congressThe Secretary shall submit a report to the Congress on the status of the System— 
(1)by not later than 6 months after the date of enactment of this Act; and 
(2)yearly thereafter. 
(f)DefinitionsIn this section: 
(1)SystemThe term System means the Responsive Emergency Alert and Dissemination of Information Call System or READICall System established under this section. 
(2)Telephone subscriberThe term telephone subscriber means any residents of the United States (including territories of the United States) who receives telephone service via a traditional residential telephone, business telephone, or wireless telephone.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 509 the following: 
 
 
Sec. 510. READICall emergency alert system. 
 
